DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/30/2020 and 08/13/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-7, 10, 15-17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation "the vehicle direction" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim. There is no previous reference to “a vehicle direction” in the claim, or the claim from which it depends, and it is unclear what direction is being referred to, and how this relates to the driver’s head position.

Claims 6-7 and 15-17 also recite the similar limitation “the vehicle direction.” There is insufficient antecedent basis for this limitation in the claim. There is no previous reference to “a vehicle direction” in the claims, or the claims from which they depends, and it is unclear what direction is being referred to, and how this relates to the driver’s head position.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “comprises at least one camera”, and the claim also recites “in particular three cameras” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 6 recites the broad recitation “based on an origin which deviates in the vehicle direction from the neutral head position of the vehicle driver … obtained in the neutral head position”, and the claim also recites “in particular an offset of approximately 0.75m from the origin is provided” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 10 recites the broad recitation “comprises a fragment shader and is arranged so as to … taking the shift factor and/or zoom factor into account”, and the claim also recites “in particular wherein the fragment shader additionally takes the smoothed shift factor, the smoothed zoom factor, the height and/or the width of the images or videos to be displayed into account” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Regarding claim 15, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 16 recites the broad recitation “… are shifted linearly based on a detected change in the viewing direction or change in position of the head…”, and the claim also recites “in particular wherein a scaling factor between 0.05 and 0.2 per cm of a head movement is used” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Regarding claim 16, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 17 recites the broad recitation “based on an origin which deviates in the vehicle direction from the neutral head position of the vehicle driver … obtained in the neutral head position”, and the claim also recites “in particular an offset of approximately 0.75m from the origin is provided” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 20 recites the broad recitation “comprises a fragment shader and is arranged so as to … taking the shift factor and/or zoom factor into account”, and the claim also recites “in particular wherein the fragment shader additionally takes the smoothed shift factor, the smoothed zoom factor, the height and/or the width of the images or videos to be displayed into account” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fursich et al. (U.S. Publication No. 2016/0137126), hereinafter referred to as Fursich.

In regard to claim 1, Fursich teaches a mirror replacement system (12) for a motor vehicle (40) (Fursich paragraph 4 noting the vision system allows the driver to survey or monitor or view the area rearward of the vehicle and may act as an addition, ideally as a replacement of conventional rearview mirrors), having at least one processor unit (28) (Fursich paragraph 121 noting the vision system includes an image processor or image processing system that is operable to receive image data from one or more cameras and provide an output to a display device for displaying images representative of the captured image data), an optical sensor unit (14) which generates image and/or video data of the environment of the motor vehicle (10) (Fursich paragraph 191 noting a camera disposed at a side (and optionally at the rear) of a vehicle and having a field of view exterior of the vehicle), and a screen (38) which is arranged so as to display at least part of the generated image and/or video data (Fursich paragraph 123 noting the system is operable to display the images captured by the side-mounted rearward viewing camera or cameras to provide a side and rearward field of view to the driver that is representative of a typical rearward field of view provided by known side mounted rearview mirrors), wherein the mirror replacement system (12) comprises a viewing direction sensor (30) which is arranged so as to detect the viewing direction of the vehicle driver (36) on the screen (35) or the position of the head of the vehicle driver (36) (Fursich paragraph 139 noting the head of the driver is measured by a head tracking system that may, for example, use a laser or an infrared (IR) camera system eventually in combination with IR illumination or by any other system. The x, y, z position of the driver's eyes are monitored and eventually also the eye gaze), wherein the processor unit (28) is arranged so as to adapt the image and/or video data to be displayed on the screen (38) based on the detected viewing direction or the position of the head (Fursich paragraphs 139-141 noting the system detects movement or change of position of the driver's head, whereby movement of the driver's head to the left or the right (the y direction) effects a modified displayed field-of-view (see 14 in FIG. 5) on the display in order to simulate the vision into a mirror, etc.) so that the image and/or video data displayed on the screen (38) are adapted to the position of the head or to the viewing direction of the vehicle driver (28) (Fursich paragraphs 139-141 noting the images displayed on the display are modified based on the position of the driver’s head, and noting moving or changing position of the head causes the image to zoom in or out, and roll toward/away, etc.).

In regard to claim 2, Fursich teaches all of the limitations of claim 1 as discussed above. In addition, Fursich teaches wherein the optical sensor unit (14) comprises at least one camera (16-20), in particular three cameras (16-20) (Fursich paragraph 191 noting a camera disposed at a side (and optionally at the rear) of a vehicle and having a field of view exterior of the vehicle).

In regard to claim 3, Fursich teaches all of the limitations of claim 1 as discussed above. In addition, Fursich teaches wherein the viewing direction sensor (30) comprises at least one infrared sensor (32, 34) (Fursich paragraph 139 noting the head of the driver is measured by a head tracking system that may, for example, use a laser or an infrared (IR) camera system eventually in combination with IR illumination or by any other system. The x, y, z position of the driver's eyes are monitored and eventually also the eye gaze).

In regard to claim 4, Fursich teaches all of the limitations of claim 1 as discussed above. In addition, Fursich teaches wherein the mirror replacement system (12) is arranged so as to detect the three-dimensional position and/or a change in position of the head of the vehicle driver (36) in all three spatial directions (Fursich paragraph 139 noting the head of the driver is measured by a head tracking system that may, for example, use a laser or an infrared (IR) camera system eventually in combination with IR illumination or by any other system. The x, y, z position of the driver's eyes are monitored and eventually also the eye gaze; and Fursich paragraph 140-141 noting storing an average sitting position, and how changes in head position impact zooming/rolling of the display in various directions).

In regard to claim 5, Fursich teaches all of the limitations of claim 1 as discussed above. In addition, Fursich teaches wherein the mirror replacement system (12) is arranged so as to scale the image and/or video data to be displayed based on a detected change in position of the head in the vehicle direction (Fursich paragraph 141 noting by moving or change of position of the driver's head towards the display (the x direction), the image may zoom in or roll toward and by moving the driver's head backward or away from the display, the image may zoom out or roll backward accordingly. Alternatively, the image scaling may work in an opposite way, such as, for example, by moving or change of position of the driver's head towards the display (the x direction), the image may zoom out or roll away, and by moving the driver's head backward or away from the display, the image may zoom in or roll toward accordingly), the scaling of the image and/or video data to be displayed being linearly related to the change in position of the head (Fursich paragraph 141 noting the system of the present invention may provide zooming or rolling that may be implemented in a linear behavior).

In regard to claim 6, Fursich teaches all of the limitations of claim 1 as discussed above. In addition, Fursich teaches wherein the mirror replacement system (12) is arranged so as to determine a scaling based on an origin which deviates in the vehicle direction from the neutral head position of the vehicle driver (36), so that a zoomed-out view of the displayed image and/or video data on the screen (35) is obtained in the neutral head position (Fursich paragraph 140-141 noting an average sitting position (see 3 in FIGS. 1 and 5) of the driver is evaluated and stored as a reference position. The legally required default view (see 13 in FIG. 5) is displayed when the driver keeps in this reference position. By moving or change of position of the driver's head towards the display (the x direction), the image may zoom in or roll toward and by moving the driver's head backward or away from the display, the image may zoom out or roll backward accordingly).

In regard to claim 7, Fursich teaches all of the limitations of claim 1 as discussed above. In addition, Fursich teaches wherein characterized in that the mirror replacement system (12) is arranged so as to shift the image and/or video data to be displayed based on a detected change in the viewing direction or a change in position of the head transversely to the vehicle direction (Fursich paragraph 141 noting by moving or change of position of the driver's head towards the display (the x direction), the image may zoom in or roll toward and by moving the driver's head backward or away from the display, the image may zoom out or roll backward accordingly. Alternatively, the image scaling may work in an opposite way, such as, for example, by moving or change of position of the driver's head towards the display (the x direction), the image may zoom out or roll away, and by moving the driver's head backward or away from the display, the image may zoom in or roll toward accordingly), the shifting of the image and/or video data to be displayed being linearly related to the change in the viewing direction or to the change in position of the head (Fursich paragraph 141 noting the system of the present invention may provide zooming or rolling that may be implemented in a linear behavior).

In regard to claim 8, Fursich teaches all of the limitations of claim 1 as discussed above. In addition, Fursich teaches wherein the mirror replacement system (412) is arranged so as to determine a shift factor and/or a zoom factor for adapting the displayed image and/or video data which is/are dependent on the viewing direction or the position of the head (Fursich paragraph 141 noting by moving or change of position of the driver's head towards the display (the x direction), the image may zoom in or roll toward and by moving the driver's head backward or away from the display, the image may zoom out or roll backward accordingly. Alternatively, the image scaling may work in an opposite way, such as, for example, by moving or change of position of the driver's head towards the display (the x direction), the image may zoom out or roll away, and by moving the driver's head backward or away from the display, the image may zoom in or roll toward accordingly).

In regard to claim 9, Fursich teaches all of the limitations of claim 8 as discussed above. In addition, Fursich teaches wherein the processor unit (28) is arranged so as to smooth the shift factor and/or the zoom factor exponentially (Fursich paragraph 141 noting the system of the present invention may provide zooming or rolling that may be implemented in a linear, non-linear, exponential, sinusoidal, synodic shaped, logarithmic or in a polynomial behavior or discontinuously).

In regard to claim 12, Fursich teaches all of the limitations of claim 1 as discussed above. In addition, Fursich teaches wherein the mirror replacement system (12) if arranged so as to carry out non-linear transformations of the generated image and/or video data (Fursich paragraph 141 noting implementation can be done linearly or non-linearly; and Fursich paragraph 186 noting it is necessary to compute the virtual view perspective by view transformations, to align the virtual view point such as if being in the same spot for all three cameras by image processing) so that a scaling of the Image and/or video data to be displayed is linearly related to the change in the viewing direction, the change in position or the position of the head (Fursich paragraph 141 noting the system of the present invention may provide zooming or rolling that may be implemented in a linear, non-linear, exponential, sinusoidal, synodic shaped, logarithmic or in a polynomial behavior or discontinuously).

In regard to claim 13, Fursich teaches a method of displaying image and/or video data of the environment (Fursich paragraph 123 noting the system is operable to display the images captured by the side-mounted rearward viewing camera or cameras to provide a side and rearward field of view to the driver that is representative of a typical rearward field of view provided by known side mounted rearview mirrors) of a motor vehicle (10) by a mirror replacement system (12) for a motor vehicle (10) (Fursich paragraph 4 noting the vision system allows the driver to survey or monitor or view the area rearward of the vehicle and may act as an addition, ideally as a replacement of conventional rearview mirrors), comprising the following steps:
recording image and/or video data by an optical sensor unit (14) (Fursich paragraph 191 noting a camera disposed at a side (and optionally at the rear) of a vehicle and having a field of view exterior of the vehicle),
detecting the viewing direction of the vehicle driver (36) on a screen (48) or the position of the head of the vehicle driver (36) (Fursich paragraph 139 noting the head of the driver is measured by a head tracking system that may, for example, use a laser or an infrared (IR) camera system eventually in combination with IR illumination or by any other system. The x, y, z position of the driver's eyes are monitored and eventually also the eye gaze),
processing the recorded image and/or video data by a processor unit (28) (Fursich paragraph 121 noting the vision system includes an image processor or image processing system that is operable to receive image data from one or more cameras and provide an output to a display device for displaying images representative of the captured image data),
showing at least part of the generated image and/or video data by the screen (Fursich paragraph 123 noting the system is operable to display the images captured by the side-mounted rearward viewing camera or cameras to provide a side and rearward field of view to the driver that is representative of a typical rearward field of view provided by known side mounted rearview mirrors), wherein
the viewing direction of the vehicle driver (36) on the screen (48) or the position of the head of the vehicle driver (36) is used in the processing of the recorded image and/or video data (Fursich paragraphs 139-141 noting the system detects movement or change of position of the driver's head, whereby movement of the driver's head to the left or the right (the y direction) effects a modified displayed field-of-view (see 14 in FIG. 5) on the display in order to simulate the vision into a mirror, etc.), so that the image and/or video data displayed on the screen (38) are adapted to the position of the head or to the viewing direction of the vehicle driver (36) (Fursich paragraphs 139-141 noting the images displayed on the display are modified based on the position of the driver’s head, and noting moving or changing position of the head causes the image to zoom in or out, and roll toward/away, etc.).

In regard to claim 14, Fursich teaches all of the limitations of claim 13 as discussed above. In addition, Fursich teaches wherein the three-dimensional position and/or a change in position of the head of the vehicle driver (36) is/are detected in all three spatial directions (Fursich paragraph 139 noting the head of the driver is measured by a head tracking system that may, for example, use a laser or an infrared (IR) camera system eventually in combination with IR illumination or by any other system. The x, y, z position of the driver's eyes are monitored and eventually also the eye gaze; and Fursich paragraph 140-141 noting storing an average sitting position, and how changes in head position impact zooming/rolling of the display in various directions).

In regard to claim 15, as best understood given the rejections under 35 U.S.C. 112(b) discussed above, Fursich teaches all of the limitations of claim 13 as discussed above. In addition, Fursich teaches wherein the image and/or video data to be displayed are scaled linearly based on a detected change in position of the head in the vehicle direction, in particular wherein a scaling factor between 0.0005 and 0.002 per om of a head movement is used, for example a scaling factor of 0.00125 per cm (Fursich paragraph 141 noting by moving or change of position of the driver's head towards the display (the x direction), the image may zoom in or roll toward and by moving the driver's head backward or away from the display, the image may zoom out or roll backward accordingly. Alternatively, the image scaling may work in an opposite way, such as, for example, by moving or change of position of the driver's head towards the display (the x direction), the image may zoom out or roll away, and by moving the driver's head backward or away from the display, the image may zoom in or roll toward accordingly; and noting the system of the present invention may provide zooming or rolling that may be implemented in a linear behavior).

In regard to claim 16, as best understood given the rejections under 35 U.S.C. 112(b) discussed above, Fursich teaches all of the limitations of claim 13 as discussed above. In addition, Fursich teaches wherein the image and/or video data to be displayed are shifted linearly based on a detected change in the viewing direction or a change in position of the head transversely to the vehicle direction, In particular wherein a scaling factor between 0.05 and 0.2 per cm of a head movement is used, for example a scaling factor of 0.1 per cm (Fursich paragraph 141 noting by moving or change of position of the driver's head towards the display (the x direction), the image may zoom in or roll toward and by moving the driver's head backward or away from the display, the image may zoom out or roll backward accordingly. Alternatively, the image scaling may work in an opposite way, such as, for example, by moving or change of position of the driver's head towards the display (the x direction), the image may zoom out or roll away, and by moving the driver's head backward or away from the display, the image may zoom in or roll toward accordingly; and noting the system of the present invention may provide zooming or rolling that may be implemented in a linear behavior).

In regard to claim 17, Fursich teaches all of the limitations of claim 13 as discussed above. In addition, Fursich teaches wherein the scaling is determined based on an origin which deviates in the vehicle direction from the neutral head position of the vehicle driver (36), so that a slightly zoomed-out view of the displayed image and/or video data on the screen (38) is obtained in the neutral head position, in particular wherein an offset of approximately 0.75 m from the origin is provided (Fursich paragraph 140-141 noting an average sitting position (see 3 in FIGS. 1 and 5) of the driver is evaluated and stored as a reference position. The legally required default view (see 13 in FIG. 5) is displayed when the driver keeps in this reference position. By moving or change of position of the driver's head towards the display (the x direction), the image may zoom in or roll toward and by moving the driver's head backward or away from the display, the image may zoom out or roll backward accordingly).

In regard to claim 18, Fursich teaches all of the limitations of claim 13 as discussed above. In addition, Fursich teaches wherein a shift factor and/or a zoom factor is/are determined for the image and/or video data to be displayed, which is/are dependent on the viewing direction or the position of the head (Fursich paragraph 141 noting by moving or change of position of the driver's head towards the display (the x direction), the image may zoom in or roll toward and by moving the driver's head backward or away from the display, the image may zoom out or roll backward accordingly. Alternatively, the image scaling may work in an opposite way, such as, for example, by moving or change of position of the driver's head towards the display (the x direction), the image may zoom out or roll away, and by moving the driver's head backward or away from the display, the image may zoom in or roll toward accordingly).

In regard to claim 19, Fursich teaches all of the limitations of claim 13 as discussed above. In addition, Fursich teaches wherein the shift factor and/or the zoom factor are/is smoothed exponentially (Fursich paragraph 141 noting the system of the present invention may provide zooming or rolling that may be implemented in a linear, non-linear, exponential, sinusoidal, synodic shaped, logarithmic or in a polynomial behavior or discontinuously).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fursich et al. (U.S. Publication No. 2016/0137126), hereinafter referred to as Fursich, in view of Boyce et al. (U.S. Publication No. 2018/0281684), hereinafter referred to as Boyce.

In regard to claim 10, Fursich teaches all of the limitations of claim 8 as discussed above. In addition, Fursich teaches arranged so as to determine the image and/or video data to be displayed taking the shift factor and/or the zoom factor into account (Fursich paragraph 140-141 noting an average sitting position (see 3 in FIGS. 1 and 5) of the driver is evaluated and stored as a reference position. The legally required default view (see 13 in FIG. 5) is displayed when the driver keeps in this reference position. By moving or change of position of the driver's head towards the display (the x direction), the image may zoom in or roll toward and by moving the driver's head backward or away from the display, the image may zoom out or roll backward accordingly).
However, Fursich does not expressly disclose wherein the processor unit comprises a fragment shader, in particular wherein the fragment shader (40) additionally takes the smoothed shift factor, the smoothed zoom factor, the height and/or the width of the images or videos to be displayed into account.
In the same field of endeavor, Boyce teaches wherein the processor unit comprises a fragment shader (Boyce paragraph 118 noting the processor can implement a graphics processing pipeline, and can be configured to implement functions such as a fragment/pixel processing unit; and Boyce paragraph 124 noting the fragment/pixel processing unit 524 is a programmable execution unit that is configured to execute fragment shader programs or pixel shader programs), in particular wherein the fragment shader (40) additionally takes the smoothed shift factor, the smoothed zoom factor, the height and/or the width of the images or videos to be displayed into account (Boyce paragraph 152 noting the display resolution setting 1216 may specify a number of pixels of the display data 1226 to be presented on the display unit 1228 along a length dimension and a width dimension. If the display data 1226 as generated by the application 1220 is incompatible with the format of the display unit 1228, the processor 1224 may configure the scale of the display data 1226 to match the format of the display units 1228).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Fursich and Boyce, because both disclosures relate to the field of automotive virtual mirror systems that use gaze detection to monitor the position and/or eye gaze of the driver, to determine if the driver is looking in the direction of a virtual mirror. Thus, modified to incorporate the teachings of Boyce, the teachings of Fursich include all of the limitations presented in claim 10.

In regard to claim 20, Fursich teaches all of the limitations of claim 18 as discussed above. In addition, Fursich teaches wherein the image and/or video data to be displayed are calculated taking the shift factor and/or zoom factor into account (Fursich paragraph 140-141 noting an average sitting position (see 3 in FIGS. 1 and 5) of the driver is evaluated and stored as a reference position. The legally required default view (see 13 in FIG. 5) is displayed when the driver keeps in this reference position. By moving or change of position of the driver's head towards the display (the x direction), the image may zoom in or roll toward and by moving the driver's head backward or away from the display, the image may zoom out or roll backward accordingly).
However, Fursich does not expressly disclose calculated in a fragment shader, and in particular wherein in addition, the smoothed shift factor, the smoothed zoom factor, the height, and/or the width of the images or videos to be displayed are/is taken into account.
In the same field of endeavor, Boyce teaches calculated in a fragment shader (Boyce paragraph 118 noting the processor can implement a graphics processing pipeline, and can be configured to implement functions such as a fragment/pixel processing unit; and Boyce paragraph 124 noting the fragment/pixel processing unit 524 is a programmable execution unit that is configured to execute fragment shader programs or pixel shader programs), and in particular wherein in addition, the smoothed shift factor, the smoothed zoom factor, the height, and/or the width of the images or videos to be displayed are/is taken into account (Boyce paragraph 152 noting the display resolution setting 1216 may specify a number of pixels of the display data 1226 to be presented on the display unit 1228 along a length dimension and a width dimension. If the display data 1226 as generated by the application 1220 is incompatible with the format of the display unit 1228, the processor 1224 may configure the scale of the display data 1226 to match the format of the display units 1228).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Fursich and Boyce for the same reasons as discussed above regarding claim 10.

Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fursich et al. (U.S. Publication No. 2016/0137126), hereinafter referred to as Fursich, in view of Bongwald (U.S. Publication No. 2015/0232030), hereinafter referred to as Bongwald.

In regard to claim 11, Fursich teaches all of the limitations of claim 1 as discussed above. In addition, Fursich teaches wherein the mirror replacement system (12) is arranged so as to use the detected change in the viewing direction, the change in position or the position of the head (Fursich paragraph 139 noting the head of the driver is measured by a head tracking system that may, for example, use a laser or an infrared (IR) camera system eventually in combination with IR illumination or by any other system. The x, y, z position of the driver's eyes are monitored and eventually also the eye gaze; and Fursich paragraph 140-141 noting storing an average sitting position, and how changes in head position impact zooming/rolling of the display in various directions).
However, Fursich does not expressly disclose to use threshold values for the detected change in the viewing direction, the change in position or the position of the head, wherein the processor unit (28) does not change the image and/or video data to be displayed until they are exceeded.
In the same field of endeavor, Bongwald teaches to use threshold values for the detected change in the viewing direction, the change in position or the position of the head, wherein the processor unit (28) does not change the image and/or video data to be displayed until they are exceeded (Bongwald paragraph 38 noting the display controller may be responsive to the driver head and eye gaze tracking system, which determines the driver’s gaze so that the controller can activate the display screen to display images when the controller determines that the driver is looking at the display area, such as for a threshold period of time or the like).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Fursich and Bongwald, because both disclosures relate to the field of vision systems for a vehicle that include cameras, display units, controllers, and driver head and eye gaze tracking systems to determine that the driver is looking at a display area. Thus, modified to incorporate the teachings of Bongwald, the teachings of Fursich include all of the limitations of claim 11. 

In regard to claim 21, Fursich teaches all of the limitations of claim 13 as discussed above. However, Fursich does not expressly disclose wherein threshold values are used for the detected change in the viewing direction, the change in position or the position of the head, the image and/or video data to be displayed being not changed until they are exceeded.
In the same field of endeavor, Bongwald teaches wherein threshold values are used for the detected change in the viewing direction, the change in position or the position of the head, the image and/or video data to be displayed being not changed until they are exceeded (Bongwald paragraph 38 noting the display controller may be responsive to the driver head and eye gaze tracking system, which determines the driver’s gaze so that the controller can activate the display screen to display images when the controller determines that the driver is looking at the display area, such as for a threshold period of time or the like).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Fursich and Bongwald for the same reasons as discussed above regarding claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488